Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

			Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's correspondence received on 5/3/2021 is acknowledged. Claims 1-20 are currently pending.
	
				Allowable Subject Matter
3.    Claims 1-20 are allowed.

				Reasons for Allowance
4.  	The following is an examiner’s statement of reasons for allowance:
	The closest prior art references most closely resembling Applicant’s claimed invention are Suzuki et al (U.S. Application No. 20100046029 A1, hereafter Suzuki) in view of (Imixs Open Source Workflow - The Workflow Task Properties, hereinafter referred to “IOSW”).

	
 	As per claims 2-11, 13-20, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1, and 12. Therefore, they are allowable for the same reason set forth above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for allowance.” 	

					Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 form..
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed Romain Jeanty whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROMAIN JEANTY/Primary Examiner, Art Unit 3623